Citation Nr: 0030558	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease claimed as secondary to 
exposure to mustard gas during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to October 
1947 and from January 1951 to August 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1995, the RO 
denied service connection for disabilities due to mustard gas 
exposure and for disabilities due to radiation exposure.  The 
veteran perfected appeals with both issues.  The veteran 
subsequently dropped the claim of entitlement to service 
connection for disabilities due to radiation exposure.  

The issue on appeal was originally before the Board in 
December 1997 at which time it was remanded for additional 
evidentiary development.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In a remand dated December 17, 1997 the Board directed the RO 
to contact the National Personnel Records Center and request 
a search be conducted to locate any additional service 
medical records of the veteran for either of his periods of 
active duty service and to obtain the veteran's personnel 
file.  In January 1998, the RO requested this information.  
In February 1998, the National Personnel Records Center 
reported that there were no medical records on file.  It did 
not indicate if the veteran's personnel records were found.  
The Board finds the RO must contact the National Personnel 
Records Center and specifically request that the veteran's 
personnel records be obtained.  

In March 1998, the RO requested the National Personnel 
Records Center to provide any records from "CBR" school.  
The National Personnel Records Center responded that they had 
no record of such an institution.  Subsequent correspondence 
received from the veteran indicates that he has training 
papers issued by the "4006 ASU 4th Army Chemical Defense 
School" which was located at Camp Bullis.  The Board finds 
the RO should contact the National Personnel Records Center 
and request any documentation it may have regarding the 
veteran's participation at this command.  The RO should also 
request the National Personnel Records Center to provide any 
other possible location for these records.  

In the December 17, 1997 remand, the Board directed the RO, 
in pertinent part, to schedule the veteran for a pulmonary 
examination to determine the nature and probable etiology of 
any current disability of the respiratory system found on 
examination.  The veteran was afforded a VA respiratory 
examination in June 1998.  The conclusion of the examiner at 
that time was that "it is possible, but not proven, that 
[the veteran's] respiratory difficulties were either 
initiated or exacerbated by his exposure to irritating gases 
while in the service."  A subsequent annotation in the 
claims file reveals that the RO returned the June 1998 
examination report to the examiner as it was unclear if this 
examiner had reviewed the veteran's claims file and Board's 
remand instructions.  It was noted that the examiner did not 
discuss whether there was affirmative evidence of a 
supervening condition or event as to the cause of the claimed 
condition as requested in the Board's remand.  The RO also 
pointed out that the examiner did not provide any rational 
for the opinions that were expressed.  

The June 1998 examination report was amended by a May 1999 
addendum.  This addendum included a summary which indicated 
that while it was possible that mustard gas might provoke 
attacks of asthma, the veteran's service record did not 
support a significant exposure and there was no temporal 
relationship between his exposure and the development of 
symptoms 30 years later which was compatible with this 
mechanism.  The Board finds that as the issue on appeal must 
be remanded for additional evidentiary development that the 
veteran should be afforded another VA respiratory examination 
due to the conflicting opinions included in the June 1998 and 
May 1999 examination reports.  The examination should be 
conducted by an examiner who has not previously examined the 
veteran, if possible, in order to determine the extent and 
probably etiology of any respiratory disorder found on 
examination.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Governing law states that whenever the Secretary attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that a search be undertaken to 
locate the veteran's personnel file.  

3.  The RO should also request that the 
NPRC provide any pertinent records from 
the "4006 ASU 4th Army Chemical Defense 
School" which was located at Camp 
Bullis, Texas.  If such records are not 
available from NPRC, the RO should 
request that any possible location of 
these records be provided to allow for a 
follow up inquiry.  

4.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim  
After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran.  
Regardless of the response from the 
veteran, the RO should obtain copies of 
any current VA treatment records.

5.  The veteran should be afforded VA 
pulmonary examination, preferably by 
specialist who has not examined the 
veteran before, to determine the nature 
and probable etiology of any current 
disability of the respiratory system, if 
found.  The veteran's claims folder must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should arrange 
for any tests or studies deemed 
necessary.  After the review is 
completed, the examiner must provide an 
opinion regarding the degree of 
probability that any current disability 
of the respiratory system, specifically 
asthma and chronic obstructive lung 
disease, found is related to claimed 
exposure to mustard gas during service.  
The examiner should also provide an 
opinion, if possible, as to whether there 
is affirmative evidence of as supervening 
condition or event as the cause of the 
claimed condition.  The examiner must 
provide the rationale for all opinions 
and conclusions expressed.  The RO should 
schedule the examination at a VA medical 
facility most convenient to the veteran 
that can provide all tests or studies 
deemed necessary.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible, is 
responsive to and in complete compliance 
with the directives of this remand and to 
the recent legislative change included in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) as directed by Fast Letter (00-87) 
and if it is not, the RO should implement 
corrective procedures to the extent 
possible.  

7.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be prepared and furnished 
to the veteran and his representative.  
They should be given the applicable time 
to respond.

Thereafter, in accordance with the proper appellate 
procedures, the case should be returned to the Board for 
further appellate review, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to any final outcome warranted.  No action is 
required of the veteran until he is notified.





		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


